DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) in the reply filed on November 16, 2020 is acknowledged.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract of the disclosure is objected to because it is less than 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 (and claims 2-9 and 11-20 at least due to dependency from either of independent claims 1 or 10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant recites “a plantar surface of a user’s foot” first in lines 13-14, and again in lines 17-18.  The second instance is indefinite because it cannot be determined if it is intended to refer to the already-recited “plantar surface of a user’s foot” or is intended to refer to a different plantar surface on a different foot of the user.  Correction is required.  Examiner suggests the second instance (lines 17-18) be amended to recite “the plantar surface of the user’s foot”.  Examiner notes that the same issue is present in lines 5-6 of independent claim 10, which is likewise indefinite for the same reasons as explained with respect to claim 1 above, and is likewise suggested to be corrected in the same manner.  Examiner further notes that claims 3 and 13, which depend from claims 1 and 10, respectively, also refer to “a user’s foot” twice, and is likewise indefinite.  Examiner suggests amending claims 3 and 13 so that their two instances of “a user’s foot” recites “the user’s foot”.
that moves to change the second solenoid valve at least between an inflation configuration for supplying gas to the first fluid-filled bladder and a deflation configuration for releasing gas from the first fluid-filled bladder” and “wherein the third solenoid valve includes a movable plunger that moves to change the third solenoid valve at least between an inflation configuration for supplying gas to the second fluid-filled bladder and a deflation configuration for releasing gas from the second fluid-filled bladder”.  The phrase “that moves” is an active phrase that implies a method-of-use limitation within a product claim, which is improper.  Correction is required.  Examiner suggests replacing each instance of “that moves” with “that is configured to move”.  Examiner notes that the same issue is present in claim 8, which is likewise indefinite for the same reasons as explained with respect to claim 2 above, and is likewise suggested to be corrected in the same manner.
Regarding claim 9, Applicant recites “wherein the second solenoid valve includes a gas outlet port” and “wherein the third solenoid valve includes a gas outlet port”.  Each of the second and third solenoid valves have been already positively recited, in claim 1, to include a gas outlet port.  Are these the same gas outlet ports, respectively, of the second and third solenoid valves, or are they additional gas outlet ports?  Correction is required.  If the former, then Examiner suggests reciting “the gas outlet port” for each instance.  If the latter, then Examiner suggests reciting “a second gas outlet port” for each instance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-18, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mitterle et al. (hereinafter “Mitterle”) (WO 2017/101902 A1).
Examiner notes that all citations to the Mitterle reference are made to the English machine translation NPL document, including its paragraph numbering and drawing numbering.
Regarding independent claim 1, Mitterle discloses a foot support system for an article of footwear (Para. 0002 describes using the variable chamber system in a footwear sole), comprising: a compressor (chamber #A serves as a compressor, inasmuch as the compressor has been defined in the claims; see annotated Fig. 3 below) including a gas intake port and a gas outlet port (each of the chambers in the system includes a fluid inlet and a fluid outlet (Para. 0052)); a first solenoid valve (see configured to support at least a first portion of a plantar surface of a user's foot (see annotated Fig. 3 below; Fig. 9 illustrates chambers B and C within a sole-shape, wherein the chambers B and C are both positioned to be capable of supporting at least a first arbitrary portion of a hypothetical foot’s plantar surface; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the first fluid-filled bladder includes a gas port (see annotated Fig. 3 below); a fourth fluid line connecting the gas outlet port of the second solenoid valve with the gas port of the first fluid-filled bladder (see annotated Fig. 3 below); a second fluid-filled configured to support at least a second portion of a plantar surface of a user's foot (see annotated Fig. 3 below; Fig. 9 illustrates chambers B and C within a sole-shape, wherein the chambers B and C are both positioned to be capable of supporting at least a first arbitrary portion of a hypothetical foot’s plantar surface), wherein the second fluid-filled bladder includes a gas port (see annotated Fig. 3 below); and a fifth fluid line connecting the gas outlet port of the third solenoid valve with the gas port of the second fluid-filled bladder (see annotated Fig. 3 below; since the valves are reversible (Para. 0010), either port can be an intake or outlet port, depending on the configuration of the flow direction, based on the system’s controls).  

    PNG
    media_image1.png
    585
    894
    media_image1.png
    Greyscale

Regarding claim 2, Mitterle discloses that the second solenoid valve includes a movable plunger that moves to change the second solenoid valve at least between an inflation configuration for supplying gas to the first fluid-filled bladder and a deflation configuration for releasing gas from the first fluid-filled bladder, and wherein the third solenoid valve includes a movable plunger that moves to change the third solenoid valve at least between an inflation configuration for supplying gas to the second fluid- filled bladder and a deflation configuration for releasing gas from the second fluid-filled bladder (each of the solenoid valves includes a locking piece #4, which is a type of movable plunger that is operable to either open up a port or close off the port in a sealing manner against a sealing element #5 (Paras. 0058-0060, 0107), wherein opening the ports can allow for gas to be displaced from the chambers (i.e. deflation) or to be directed into the chambers (i.e. inflation), depending on the information sent from the controlling unit).
Regarding claim 3, Mitterle discloses that the first fluid-filled bladder is configured to support at least a portion of a heel area of a user's foot and the second fluid-filled bladder is configured to support at least a portion of a forefoot area of a user's foot (since no specific boundaries have been defined for what constitutes “a heel area” or “a forefoot area” of the hypothetical user’s foot, claim 3 does not further structurally define the claimed invention in any patentably-distinguishing sense; Mitterle teaches that there may be multiple chambers in the heel of the sole (Para. 0091), wherein the first chamber (which is relied upon as the “compressor” in claim 1) would be accompanied by an additional heel chamber, which would at least be capable of supporting at least a portion of a heel area of a user’s foot; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English 
Regarding claim 4, Mitterle discloses that the system further comprises a controller for controlling operation of the compressor, the first solenoid valve, the second solenoid valve, and the third solenoid valve (Para. 0114; control unit #11 operates to control the electronic systems, including the valves and chambers); a first pressure sensor for determining pressure in the first fluid-filled bladder and providing sensed pressure information in the first fluid-filled bladder to the controller (Para. 0025 discloses that each chamber can have a dedicated pressure sensor therein; Para. 0026 describes pressure sensors as providing control unit with data for determining how to control the chambers and valves); and a second pressure sensor for determining pressure in the second fluid-filled bladder and providing sensed pressure information in the second fluid-filled bladder to the controller (Para. 0025 discloses that each chamber can have a dedicated pressure sensor therein; Para. 0026 describes pressure sensors as providing control unit with data for determining how to control the chambers and valves).
Regarding claim 5, Mitterle discloses the system of claim 4 (as noted above), further comprising: an input device for receiving input data in electronic communication with the controller (Para. 0041 describes a system that allows the user to input data either monodirectionally (i.e. user input) or bidirectionally (i.e. user input, as well as system in sole can communicate information back to user) via transmitter, Bluetooth, Wi-Fi, etc.), wherein the input device is configured to receive user input including at least one of: (a) a desired pressure level for the first fluid-filled bladder, (b) a desire to 
Regarding claim 6, Mitterle discloses the system of claim 5 (as noted above), further comprising: an electronic communication device in electronic communication with the input device for providing the input data to the controller (Para. 0041).
Regarding claim 7, Mitterle discloses the system of claim 6 (as noted above), wherein the electronic communication device includes at least one member selected from the group consisting of: a personal computer, a laptop computer, a desktop computer, a tablet computer, or a mobile telephone (Para. 0041 describes Bluetooth, Wi-Fi and cellular networks being potential avenues for controlling via radio, all of which involve at least one of a personal/laptop/desktop/tablet computer or a mobile telephone, in some sense).
Regarding claim 8, Mitterle discloses that the second solenoid valve includes a movable plunger that moves to change the second solenoid valve at least between an inflation configuration for supplying gas to the first fluid-filled bladder, a deflation configuration for releasing gas from the first fluid-filled bladder (see the 35 U.S.C. 102(a)(1) rejection of claim 2 above), and a pressure maintain configuration in which gas pressure in the first fluid-filled bladder is maintained substantially constant (Mitterle further discloses in Para. 0011 that the chamber system’s control unit can regulate the fluid flow for a fixed periodic sequence (i.e. maintained substantially constant) at least for some measurable amount of time, wherein fluid being held within a chamber for a that moves to change the third solenoid valve at least between an inflation configuration for supplying gas to the second fluid-filled bladder, a deflation configuration for releasing gas from the second fluid-filled bladder (see the 35 U.S.C. 102(a)(1) rejection of claim 2 above), and a pressure maintain configuration in which gas pressure in the second fluid-filled bladder is maintained substantially constant (Mitterle further discloses in Para. 0011 that the chamber system’s control unit can regulate the fluid flow for a fixed periodic sequence (i.e. maintained substantially constant) at least for some measurable amount of time, wherein fluid being held within a chamber for a set amount of time would result in a gas pressure maintained therein being substantially constant).
Regarding independent claim 10, Mitterle discloses a foot support system for an article of footwear (Para. 0002 describes using the variable chamber system in a footwear sole), comprising: a compressor (chamber #A serves as a compressor, inasmuch as the compressor has been defined in the claims; see annotated Fig. 3 above) including a gas intake port and a gas outlet port (each of the chambers in the system includes a fluid inlet and a fluid outlet (Para. 0052)); a first fluid-filled bladder configured to support at least a first portion of a plantar surface of a user's foot (see annotated Fig. 3 above; Fig. 9 illustrates chambers B and C within a sole-shape, wherein the chambers B and C are both positioned to be capable of supporting at least a first arbitrary portion of a hypothetical foot’s plantar surface; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English configured to support at least a second portion of a plantar surface of a user's foot (see annotated Fig. 3 above; Fig. 9 illustrates chambers B and C within a sole-shape, wherein the chambers B and C are both positioned to be capable of supporting at least a first arbitrary portion of a hypothetical foot’s plantar surface); a first fluid flow control device (see annotated Fig. 3 above, wherein the first fluid flow control device is labeled as “first solenoid valve”) in fluid communication with the gas outlet port of the compressor (see Fig. 3; Para. 0052 describes how all fluid channels and chambers are connected in a way that fluid circulates the entire system, indicating that all chambers, valves and fluid lines are in fluid communication with one another); a second fluid flow control device (see annotated Fig. 3 above, wherein the second fluid flow control device is labeled as “second solenoid valve”) in fluid communication with the first fluid flow control device and the first fluid-filled bladder (Para. 0052 describes how all fluid channels and chambers are connected in a way that fluid circulates the entire system, indicating that all chambers, valves and fluid lines are in fluid communication with one another); and a third fluid flow control device (see annotated Fig. 3 above, wherein the third fluid flow control device is instance of valve #1 on the far left of the image) in fluid communication with the first fluid flow control device and the second fluid-filled bladder (Para. 0052 describes how all fluid channels and chambers are connected in a way that fluid circulates the entire system, indicating that all chambers, valves and fluid lines are in fluid communication with one another), wherein the first fluid flow control device is configured to be changeable at least between: (a) a first configuration in which gas discharged from the compressor is transmitted to the second fluid flow control device 
Regarding claim 11, Mitterle discloses that the first fluid flow control device is additionally configured to be changeable to a third configuration in which gas discharged from the compressor is transmitted to the second fluid flow control device and the third fluid flow control device simultaneously (Para. 0022 discloses that valves can be in a state where fluid can flow in both directions, indicating that there may be simultaneous flow from the first solenoid valve to both the second and third valves).
Regarding claim 12, Mitterle discloses that the second fluid flow control device is configured to be changeable at least between an inflation configuration for supplying gas to the first fluid-filled bladder and a deflation configuration for releasing gas from the first fluid-filled bladder, and wherein the third fluid flow control device is configured to be changeable at least between an inflation configuration for supplying gas to the second fluid-filled bladder and a deflation configuration for releasing gas from the second fluid-filled bladder (all valves are reversible, as noted above, which allows for fluid flow in each direction, thereby allowing for either inflation or deflation of the bladders).
Regarding claim 13, Mitterle discloses that the first fluid-filled bladder is configured to support at least a portion of a heel area of a user's foot and the second fluid-filled bladder is configured to support at least a portion of a forefoot area of a user's foot (since no specific boundaries have been defined for what constitutes “a heel area” or “a forefoot area” of the hypothetical user’s foot, claim 3 does not further structurally define the claimed invention in any patentably-distinguishing sense; Mitterle teaches that there may be multiple chambers in the heel of the sole (Para. 0091), wherein the first chamber (which is relied upon as the “compressor” in claim 1) would be accompanied by an additional heel chamber, which would at least be capable of supporting at least a portion of a heel area of a user’s foot; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Regarding claim 14, Mitterle discloses that the system further comprises a controller for controlling operation of the compressor, the first fluid flow control device, the second fluid flow control device, and the third fluid flow control device (Para. 0114; control unit #11 operates to control the electronic systems, including the valves and chambers); a first pressure sensor for determining pressure in the first fluid-filled bladder and providing sensed pressure information in the first fluid-filled bladder to the controller (Para. 0025 discloses that each chamber can have a dedicated pressure sensor therein; Para. 0026 describes pressure sensors as providing control unit with data for determining how to control the chambers and valves); and a second pressure sensor for determining pressure in the second fluid-filled bladder and providing sensed pressure information in the second fluid-filled bladder to the controller (Para. 0025 discloses that each chamber can have a dedicated pressure sensor therein; Para. 0026 
Regarding claim 15, Mitterle discloses the system of claim 14 (as noted above), further comprising: an input device for receiving input data in electronic communication with the controller (Para. 0041 describes a system that allows the user to input data either monodirectionally (i.e. user input) or bidirectionally (i.e. user input, as well as system in sole can communicate information back to user) via transmitter, Bluetooth, Wi-Fi, etc.), wherein the input device is configured to receive user input including at least one of: (a) a desired pressure level for the first fluid-filled bladder, (b) a desire to change pressure in the first fluid-filled bladder, (c) a desired pressure level for the second fluid-filled bladder, and (d) a desire to change pressure in the second fluid-filled bladder (Para. 0114 describes pressure sensor data as being used to influence control unit’s operations).
Regarding claim 16, Mitterle discloses the system of claim 15 (as noted above), further comprising: an electronic communication device in electronic communication with the input device for providing the input data to the controller (Para. 0041).
Regarding claim 17, Mitterle discloses the system of claim 16 (as noted above), wherein the electronic communication device includes at least one member selected from the group consisting of: a personal computer, a laptop computer, a desktop computer, a tablet computer, or a mobile telephone (Para. 0041 describes Bluetooth, Wi-Fi and cellular networks being potential avenues for controlling via radio, all of which involve at least one of a personal/laptop/desktop/tablet computer or a mobile telephone, in some sense).
the second fluid flow control device is configured to be changeable at least between an inflation configuration for supplying gas to the first fluid-filled bladder, a deflation configuration for releasing gas from the first fluid-filled bladder, and a pressure maintain configuration in which gas pressure in the first fluid-filled bladder is maintained substantially constant, and wherein the third fluid flow control device is configured to be changeable at least between an inflation configuration for supplying gas to the second fluid-filled bladder, a deflation configuration for releasing gas from the second fluid-filled bladder, and a pressure maintain configuration in which gas pressure in the second fluid-filled bladder is maintained substantially constant (all valves are reversible, as noted above, which allows for fluid flow in each direction, thereby allowing for either inflation or deflation of the bladders; Mitterle further discloses in Para. 0011 that the chamber system’s control unit can regulate the fluid flow for a fixed periodic sequence (i.e. maintained substantially constant) at least for some measurable amount of time, wherein fluid being held within a chamber for a set amount of time would result in a gas pressure maintained therein being substantially constant).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mitterle as applied to claim 1 above.
Regarding claim 9, Mitterle teaches all the limitations of claim 1, as set forth above, but is silent to specifying that the second solenoid valve includes a [second] gas outlet port in fluid communication with an external environment at which the foot support system is located, and silent as to whether the third solenoid valve includes a [second] gas outlet port in fluid communication with the external environment at which the foot support system is located.  However, Mitterle does disclose that its valves can allow fluid flow through one of “at least two outlets” (Para. 0040), which at least suggests there may be more than two outlets, giving consideration to the clarifying phrase “at least two”.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the “at least two” outlets of the valves to have included a third outlet to allow gas to escape to the environment, especially since Mitterle already discloses that all chambers include an inlet and an outlet (Para. 0052), and if fluid can pass into the chamber #A, then the air that escapes through the added outlets in the valves would be reasonably expected to be replenished from the environment into the supply chamber A (i.e. compressor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 USPN 5,813,142 (Demon) - involves shoe sole with adjustable support chambers controllable with electronics, including pressure sensors
 USPN 6,430,843 (Potter et al.) - involves electronically-controllable shoe sole fluid-filled bladder with multiple chambers and fluid lines
 USPN 7,107,706 (Bailey, Sr. et al.) - involves electronically-controllable shoe sole fluid-filled bladder with valves
 USPN 7,448,150 (Davis et al.) - involves shoe sole with bladders with variable cushioning, controllable via electronics, with fluid lines connecting the bladders
US 2007/0129907 (Demon) - involves sensor system, controller, bladders, and variable support options controllable via wireless communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732